EXHIBIT 10.4

CV Therapeutics, Inc.

requests that the marked portions of the exhibit be granted confidential
treatment

under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

LICENSE AGREEMENT

AMENDMENT NO. 4

THIS AMENDMENT NO. 4 TO THE LICENSE AGREEMENT (“Fourth Amendment”) is made and
entered into effective as of June 20, 2006 (“Fourth Amendment Date”) by and
between ROCHE PALO ALTO LLC (successor in interest by merger to SYNTEX (U.S.A.)
INC.) (“Roche”), having offices at 3431 Hillview Avenue, Palo Alto, California
94304, and CV THERAPEUTICS, INC. (“CVT”), having an address at 3172 Porter
Drive, Palo Alto, California 94304. Capitalized Terms used in the Fourth
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are defined in the License Agreement.

RECITALS

Roche and CVT entered into the License Agreement effective March 27, 1996
(“License Agreement”) and entered into three Amendments to the License Agreement
effective July 3, 1997, November 30, 1999, and March 25, 2005, respectively
(“Amendments”). The License Agreement as amended by the Amendments and this
Fourth Amendment shall constitute the “Agreement.”

The parties now wish to amend the Agreement to change the scope of CVT’s rights
under the license to the Syntex Patent Rights and Syntex Know-How, to add
additional milestone payments and otherwise amend the Agreement as expressly set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
sufficiency of which is hereby acknowledged, Roche and CVT now wish to amend the
Agreement as follows effective as of the Fourth Amendment Date:

1. Amendment of Section 1.7. Section 1.7 of the License Agreement is hereby
amended and replaced in its entirety with the following new Section 1.7:

“CVT Territory” shall mean all countries in the world.

2. Amendment of Section 1.9. Section 1.9 of the License Agreement is hereby
amended and replaced in its entirety with the following new Section 1.9:

“Licensed Product(s)” shall mean human therapeutic product(s) containing any
Licensed Compound as an active ingredient, for any and all indications, in such
formulations and modes of administration as determined by CVT.

3. Amendment of Section 1.11. Section 1.11 of the License Agreement is hereby
amended by deleting the phrase “for use in Cardiovascular Indications” from the
end of the section.

4. Amendment of Section 2.1. Section 2.1 of the License Agreement is hereby
amended and replaced in its entirety with the following new Section 2.1:

Syntex herewith grants to CVT under the Syntex Patent Rights and Syntex
Know-How:

 

  a) an exclusive right and license to develop and register the Licensed
Product(s) in the CVT Territory; and

 

  b) an exclusive right and license to make, have made, use , offer for sale,
sell and import the Licensed Product(s) in the CVT Territory

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5. Amendment of Sections 5.1(b)(3). Section 5.1(b)(3) of the License Agreement
is hereby amended and replaced in its entirety with the following new
Section 5.1(b)(3):

 

  (3) Subsequent NDA Payments. In addition to the payment in Section 5.1(b)(2)
above, CVT shall make the following payments to Roche: (a) within thirty
(30) days of the second approval of an NDA or equivalent in one of the Major
Market Countries Nine Million United States Dollars (US$9,000,000.00);
(b) within thirty (30) days of the approval of an NDA or equivalent in Japan
Three Million United States Dollars (US$3,000,000.00); and (c) within thirty
(30) days of the approval of the first supplemental NDA for an indication other
than Cardiovascular Indications in a Major Market Country or Japan Five Million
United States Dollars (US$5,000,000.00).

6. Amendment of Article IX. Article IX of the License Agreement is hereby
amended and replaced in its entirety with the following new Article IX:

Syntex retains the right to use the know-how encompassed in the Syntex Patents
and Know-How for non-commercial, research purposes only. CVT herewith grants to
Syntex a non-exclusive, non-royalty right and license under any CVT patents and
Know-How to exercise such right.

7. Amendment of Section 11.2. Section 11.2 of the License Agreement is hereby
amended by deleting the phrase “for Cardiovascular Indications” from the last
sentence.

8. Additional Payment. Within ten (10) days of the execution of this Fourth
Amendment, CVT shall pay to Roche the amount of [*] United States Dollars
(US$[*]).

9. Full Force and Effect. This Fourth Amendment amends the terms of the
Agreement and the Amendments and is deemed incorporated into, and governed by
all the other terms of, the Agreement and Amendments. In the event of any
conflict between the terms of the Agreement and the Amendments and the terms of
this Fourth Amendment, the terms of this Fourth Amendment shall govern. The
provisions of the Agreement, as amended by the Amendments and this Fourth
Amendment, remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to be
effective as of the Fourth Amendment Date.

 

Roche Palo Alto LLC   CV Therapeutics, Inc.

By:

 

/s/ Robert B. Stein

  By:  

/s/ Louis G. Lange, M.D., Ph.D.

Name:   Robert B. Stein, M.D., Ph.D.   Name:   Louis G. Lange, M.D., Ph.D.
Title:   President   Title:   Chairman & CEO

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.